Title: From George Washington to Robert Lewis, 23 January 1799
From: Washington, George
To: Lewis, Robert



Dear Sir,
Mount Vernon 23d Jan. 1799

It is quite time that you shd determine whether you will take Young Royal Gift to cover at your House the ensuing Season—or not; that he may be advertised accordingly.
And for your information it is necessary to add that, he is rather slow in covering; indeed will not cover at all, unless there is a Jenny by, to excite & stimulate him to the Act. He is now in his prime being 7 years old spring coming and about 13½ hands high; Son of Royal Gift, out of one of the Imported Jennies, from Malta. If you take the Jack, and have no female Asses in your neighbourhood, it will be necessary to take one or two from hence; and this perhaps would be the safest and best mode.
Some very careful person should have the care of them on the Road—the contrary of which, occasioned the loss of the old Spanish Jack. Let me here from you on this subject as soon as you can, after this letter gets to hand, that I may know, in time, whether young Royal Gift is to be advertised for covering here, or with you.

It would be a very convenient and acceptable thing, for me to receive my Rents, or even a part of them, at as early a period as you can furnish me with them. On what I supposed at the time, a moral certainty of receiving considerable payments (before Christmas) for Lands I had disposed of, I have entered into a Contract for building two houses in the Federal City (for the accomodation of Congress—the members I mean—) and am obliged by that Contract to make considerable advances of money this Winter, and early in the Spring; which I shall not be enabled to do, under the above disappointments, without having recourse to borrowing from the Bank (at its ruinous interest) unless I can be aided by my Rents, & other resources on which I did not calculate. Let me know what dependence I can place on the first.
How far does Major Harrison, who owns the land near my mill, live from you? The latter end of October, or beginning of November last, I wrote him a letter of which the enclosed is a Press Copy, taken at the time. But never having heard from him since, the presumption is, it never reached his hands, or an acknowledgement of it, at least, would have been made. If you should see Majr Harrison, shew him the Copy, and ask what answer he is disposed to give it.
The family here are all well, and unite in best regards to Mrs Lewis and yourself, with—Dear Sir Your sincere friend and Affectionate Uncle

Go: Washington

